Case 9:21-cr-80067-AMC Document 50 Entered on FLSD Docket 08/23/2021 Page 1 of 2




                              UNITED STATE DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                               CASE NO. 21-80067-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  JEFFREY CHERRY,

          Defendant.
                                           /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Bruce Reinhart Following Change of Plea Hearing [ECF No. 47]. On August 2,

  2021, Magistrate Judge Reinhart held a Change of Plea hearing during which Defendant pled guilty

  to Count One of the Indictment [ECF No. 14]. Magistrate Judge Reinhart thereafter issued a

  Report and Recommendation on Change of Plea [ECF No. 47]. No party has filed objections to

  the Report, and the time to do so has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 47] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Jeffrey Cherry as to Count One of the

             Indictment is ACCEPTED;

         3. Defendant Jeffrey Cherry is adjudicated guilty of Count One of the Indictment, which

             charges him with distribution of a controlled substance (detectable amounts of heroin

             and fentanyl), in violation of Title 21, United States Code, Section 841(a)(1) and
Case 9:21-cr-80067-AMC Document 50 Entered on FLSD Docket 08/23/2021 Page 2 of 2

                                                       CASE NO. 21-80067-CR-CANNON


           (b)(1)(C).

  DONE AND ORDERED in Chambers at Fort Pierce, Florida this 20th day of August 2021.




                                                ________________________________
                                                AILEEN M. CANNON
                                                UNITED STATES DISTRICT JUDGE


   cc:   counsel of record
